Citation Nr: 0608806	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  94-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2005 for further development.  


FINDINGS OF FACT

1.  An acquired psychiatric disability was not noted at the 
time of entry into service. 

2.  An acquired psychiatric disability was not manifested 
during service or for several years after service. 

3.  The veteran's current acquired psychiatric disability is 
not causally related to his active duty service. 


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a). Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed a 
claim to reopen entitlement to service connection for a 
psychiatric disability in December 1992 (prior to the 
enactment of the VCAA).  The Board issued a February 2001 
decision in which it reopened the veteran's claim and 
remanded the claim for further development.  In April 2001, a 
VCAA letter was issued to the veteran.  This letter 
effectively notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim. The veteran was also 
notified of what the evidence must show to support his claim 
of entitlement to service connection for an acquired 
psychiatric disability.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the April 2001 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an acquired psychiatric disorder, 
but there has been no notice regarding the rating criteria 
used to determine the degree of disability or the effective 
date criteria.  Despite the inadequate notice provided to the 
appellant with regard to these matters, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran a letter in April 2001 that advised the veteran to 
submit any evidence to the VA, and to tell the VA about any 
additional evidence that the veteran wanted the VA to obtain.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for an 
acquired psychiatric disability, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from January 1969 to May 
1970.  No psychiatric disorders were noted at the time of his 
pre-entrance examination in November 1968.  His service 
medical records reveal no findings or diagnoses of any 
psychiatric disability.  In April 1970, the veteran underwent 
a psychiatric examination.  The division psychiatrist noted 
that the veteran had constant disciplinary problems and 
exhibited a history of anti-social behavior.  He further 
noted that the veteran was of below average intelligence, but 
that he showed no signs of any serious psychiatric disorder 
or organic brain disease.  The psychiatrist recommended that 
the veteran be discharged from service.  In conjunction with 
the veteran's separation from service, he completed a Report 
of Medical History.  In it, he indicated that he had trouble 
sleeping, frequent or terrifying nightmares, and nervous 
trouble.  His separation examination yielded normal findings.  

The veteran underwent VA examinations (in conjunction with an 
unrelated claim) in August 1970 and October 1970.  No 
acquired psychiatric disability was diagnosed.  

The veteran filed a claim for service connection for a 
"nervous" condition in December 1977.  He submitted a 
December 1977 correspondence from the Brookdale Medical 
Center that stated that the veteran was receiving 
psychotherapy and psychopharmacology treatment and that his 
emotional condition precluded the veteran from working.  The 
RO denied the veteran's claim in May 1978.  

The veteran sought to have his claim reopened in May 1980.  
He underwent a VA examination in July 1980.  He reported that 
he was hospitalized at the Brooklyn Veterans Administration 
Medical Center in 1973 for a nervous condition.  He also 
stated that he has been drinking heavily for over ten years, 
and that he occasionally smokes marijuana.  He reported that 
he had been in jail several times for fighting and for 
burglary.  Upon examination, the VA clinician diagnosed the 
veteran with moderately severe undifferentiated schizophrenia 
and chronic alcoholism.  The clinician did not render an 
opinion as to whether the veteran's schizophrenia was linked 
to service.  The RO denied the veteran's application to 
reopen the claim in September 1980.  

The veteran began seeking treatment with the VA in December 
1991 and was diagnosed with schizophrenia again in July 1992.  
In December 1992, the sought to have his claim reopened.  The 
RO denied the application to reopen the claim in April 1993.  
In September 1994, the veteran's sister submitted a 
correspondence in which she stated that when the veteran and 
his twin brother were born, the doctor who was to deliver 
them was extremely intoxicated.  She stated that the veteran 
was traumatized as a result.  She also stated that the 
forceps used to deliver the veteran were not necessary, and 
that the veteran was adversely affected by it.  She was of 
the opinion that the veteran has been traumatized since birth 
and the trauma was compounded by his fighting in Vietnam.  

The veteran appeared at an RO hearing in October 1995.  He 
testified that he was unable to get enough oxygen to his 
brain when he was born and that it has impacted his entire 
life.  He got into trouble in his childhood.  He testified 
that he had trouble with his nervous condition in service and 
that it resulted in him getting into a lot of trouble ("lots 
of 15's).  He began getting treatment for his nervous 
condition in 1973 at Fort Hamilton in Brooklyn, New York.  He 
stated that he is currently on medication that he takes as 
needed (usually a couple of times per month).  He noted that 
he never received any treatment for his nervous condition 
while he was in service.   

Outpatient treatment reports reveal that the veteran was 
diagnosed with conversion disorder approximately March 2000.  
The Board reopened the veteran's claim in February 2001 and 
remanded the claim for further development.  He underwent a 
VA examination in August 2001.  The clinician reviewed the 
claims file and conducted a thorough examination of the 
veteran.  The veteran stated that he did not have any 
psychiatric complaints and that he felt that he did not 
really have a mental disorder.  The clinician agreed with the 
veteran in that the clinician felt that the veteran was not 
suffering from schizophrenia.  He noted that "I do not see 
anything in his C-file or in the history that he gave me that 
indicates convincingly that he ever had schizophrenia."  He 
noted that the veteran has had problems with school 
performance, abiding by the law, and getting along with 
others ever since he was a child.  He wrote that "These 
problems continued essentially the same in his military 
career and afterwards.  There is nothing in his military 
records to indicate the onset of any new type of problem 
while he was in the military, therefore, I would have to say 
that whatever mental disorder he has whether it is 
schizophrenia or not had its onset prior to being in the 
military and did not appear to change while he was in the 
military."  In his diagnosis, the clinician noted the 
veteran's history of schizophrenia and polysubstance 
dependence; but his diagnosis was limited to a personality 
disorder with anti-social traits.  

The veteran stated in August 2003, that he has not had 
treatment for schizophrenia in many years.  The VA outpatient 
records substantiate the fact that though he has been 
referred to the Mental Health Clinic, he has refused 
treatment.  

When the veteran's claim came before the Board in April 2005, 
it noted that the opinion of the August 2001 clinician raised 
the question of whether the veteran suffered from a pre-
existing disability.  The Board remanded the claim for 
further development, to include giving the veteran another 
chance to identify pre-service medical evidence, and 
scheduling the veteran for another VA examination and 
opinion.  

The veteran underwent a VA examination in July 2005.  The 
clinician noted that the veteran was first treated for 
paranoid schizophrenia in 1973 and that he has been treated 
by the VA since 1990, where he was diagnosed with paranoid 
schizophrenia, and polysubstance abuse (alcohol, cocaine, and 
marijuana).  He has been clean and sober since 1992.  The 
veteran reported that he has had no psychiatric 
hospitalizations for the past ten years.  He has a 
pseudoseizure and conversion disorder and has been referred 
to the Mental Health Clinic but he denies services and has 
not been on any medication for these disorders.  

The veteran reported that he did not see his father until he 
was 33 years old.  He hates his father because he never cared 
about his mother or siblings.  He had multiple problems while 
in school including a learning disability.  He was put in a 
class for troubled kids.  He denied using drugs or alcohol 
until the eighth grade (when he sniffed glue).  In ninth 
grade, he drank some benzene by mistake.  He stated that the 
day after he drank the benzene, he had aggressive behavior, 
ran out of school screaming and was in the hospital for one 
day.  During his childhood and in high school, he was 
aggressive and he drank, gambled, and got into a lot of 
fights.  He started using heroin in junior high.  He joined 
the military in 1969 and spent a year in Korea.  He reported 
no combat.  He had problems with alcohol abuse and fighting.  

Upon examination, the veteran reported that most of his 
problems are physical and not mental.  He stated that he is 
doing okay without psychiatric medication.  He still hears 
voices, but denied seeing things.  He arrived at the 
examination casually dressed with fair hygiene.  He was 
alert, oriented x 3 and cooperative.  His eye contact was 
poor; mood was flat; and affect was blunted.  When the 
clinician asked the veteran what mental problems he has, the 
veteran responded that he was told he has schizophrenia.  His 
thoughts were logical and coherent.  He refused to give any 
specifics regarding his auditory hallucinations.  He stated 
that he takes care of his basic needs.  He cooks for himself 
and has his own transportation.  He has friends that he 
visits regularly and he takes care of his own finances.  His 
sleep was good and his appetite was fair.  He denied 
homicidal or suicidal thoughts or plans.  He had poor insight 
and judgment into his mental problems.  He stated that all 
the medications he took in the past for his psychiatric 
problems only made him sicker.  His remote and recent memory 
was fair.  He stated that all his mental problems began in 
the sixth grade.  The clinician advised the veteran that if 
he needs help, he can get it at the Mental Health Clinic.  He 
diagnosed the veteran with chronic paranoid schizophrenia; 
history of polysubstance abuse in remission; and history of 
conversion disorder and pseudoseizures.  

The clinician noted that according to both the patient and 
his medical records, he has a history of alcohol abuse and 
fighting that began in his teenage years.  This problem 
continued when he was in the military.  His schizophrenia did 
not start until 1973 and "in our opinion it is not likely 
that his paranoid schizophrenia started in the service and we 
do not see a history of conversion disorder and 
pseudoseizures during this time."       

Analysis

The Board first notes that because no acquired psychiatric 
disability was noted on entrance examination, the veteran is 
entitled to the presumption of soundness.  38 U.S.C.A. 
§ 1111.  Looking to service records, it is clear that he had 
behavioral and disciplinary problems during service, and 
there is evidence to the effect that such problems also 
existed prior to service.  At any rate, the veteran is 
presumed sound at the time of his entry into service, and a 
review of service medical records shows that it was the 
opinion of service medical personnel that the veteran did not 
suffer from an acquired psychiatric disorder.  In this 
regard, after a psychiatric examination, the clinician noted 
that "he showed no signs of any serious psychiatric disorder 
or organic brain disease."  His separation examination also 
shows that his psychiatric status was clinically evaluated as 
normal.  Based on the evidence pertinent to service, the 
Board concludes that an acquired psychiatric disability was 
not manifested during service. 

Moreover, there are no competent findings of a psychosis 
within one year of the veteran's discharge from service.  He 
began to be treated for schizophrenia in 1973.  Since then he 
has also been diagnosed with a conversion disorder.  Despite 
the numerous times in which the veteran has been diagnosed 
with either schizophrenia or a conversion disorder; none of 
the diagnosing clinicians have ever linked either psychiatric 
condition to service.  At the August 2001 examination, 
neither the clinician nor the veteran himself believed that 
he suffered from schizophrenia.  The July 2005 clinician did 
diagnose the veteran with schizophrenia and a conversion 
disorder.  He opined that "it is not likely that his 
paranoid schizophrenia started in the service and we do not 
see a history of conversion disorder and pseudoseizures 
during this time."  Thus, the preponderance of the evidence 
is against a finding that the veteran's psychiatric 
disabilities began during service.  

The veteran has also argued that his psychiatric disorders 
began prior to service, and that they became aggravated by 
service.  He mentioned at his RO hearing that complications 
at his birth have caused or affected his current psychiatric 
problems.  The Board notes that there is no medical evidence 
to substantiate this assertion.  Although his sister 
submitted a correspondence that substantiates the events 
surrounding his birth, as a layman, she is not qualified to 
offer a probative opinion as to the cause of the veteran's 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.).

Moreover, since the entrance examination was negative for 
psychiatric disability, the veteran is presumed sound.  As 
discussed above, the behavioral problems during service were 
noted by medical examiners, but the examiners were of the 
opinion that the veteran did not suffer from acquired 
psychiatric disability during service. At this point, the 
Board would point out that even if the veteran's psychiatric 
disabilities began prior to service; there is no medical 
evidence that supports the contention that his time spent in 
service aggravated those conditions.  The August 2001 VA 
clinician noted that the veteran had had behavioral problems 
(fighting, anti-social, etc.).  He stated that "these 
problems continued essentially the same in his military 
career and afterwards...whatever mental disorder he has whether 
it is schizophrenia or not had its onset prior to being in 
the military and did not appear to change while he was in the 
military." [Emphasis added].  

The Board finds that the veteran had behavioral problems 
prior to service.  He was provided with a psychiatric 
examination while he was in service and the clinician found 
no serious psychiatric disorders.  No findings in the service 
medical records were attributed to a psychiatric disorder.  A 
psychiatric disorder was not diagnosed until three years 
after service.  Finally, no clinician has provided a nexus 
opinion that would link his current psychiatric disorders to 
service.  In fact, the July 2005 VA examiner has offered an 
opinion that it is unlikely that the schizophrenia started 
during service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an acquired psychiatric 
disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is not warranted.  The appeal is denied.   


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


